Name: Commission Regulation (EEC) No 1565/87 of 4 June 1987 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1987 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: leather and textile industries;  distributive trades;  tariff policy;  cooperation policy
 Date Published: nan

 5 . 6 . 87 Official Journal of the European Communities No L 145/35 COMMISSION REGULATION (EEC) No 1565/87 of 4 June 1987 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1987 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 4136/86, supplemen ­ tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1987 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 4136/86, the importation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization : Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 15 October 1987. i 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1988 . 3 . The Commission shall be informed not later than 31 December 1987 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years, in Berlin in 1987, at which third countries which export products subject to Regulation (EEC) No 4136/86 are expected to participate ; whereas supplementary quotas have already been opened in respect of previous fairs by Commission Regulations ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the require ­ ments of the trade fairs ; Whereas it is therefore necessary to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Article 3 Importation of the textile products covered by authoriza ­ tion given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 4136/86. Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 4136/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 4136/86, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 387, 31 . 12 . 1986, p . 42 . No L 145/36 Official Journal of the European Communities 5. 6 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1987. For the Commission Willy DE CLERCQ Member of the Commission , 5 . 6 . 87 Official Journal of the European Communities No L 145/37 ANNEX Cate ­ gory Description Third countries Units Quantities CCT heading No (1987) NIMEXE code (1987) 1 55.05 Cotton yarn, not put up for retail sale Pakistan Peru Tonnes 48 48 55.05-13, 19 , 21 , 25, 27, 29 , 33 , 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83, 85, 87 2 55.09 Peru Tonnes 55Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03, 04, 05, 06, 07, 08 , 09, 10 , 11 , 12, 13, 14, 15 , 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53, 54, 55 , 56, 57, 59 , 61 , 63, 64, 65, 66, 67, 68 , 69, 70 , 71 , 73, 75, 76, 77, 78, 79, 80 , 81 , 82, 83 , 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98, 99 4 1 000 pieces60.04-19, 20, 22, 23 , 24, 26, 39, 41 , 50, 58 , 69, 71 , 79 , 88 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs (other than of wool or fine animal hair), undervests and the like, knitted or crocheted India (') Malaysia Pakistan Philippines Thailand Bulgaria Singapore Czechoslovakia 221 106 197 230 188 80 166 40 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) . ex 2 dd) 60.05 60.05-86, 87, 88 , 89A II b) 4 mm) 1 1 22 33 44 5 1 000 pieces60.05 A la) 60.05-01 , 29, 30, 32, 33, 34, 39, 40, 41 , 42, 43, 80 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Hungary Pakistan Philippines Poland Thailand Bulgaria Malaysia Singapore Romania 65 252 189 90 238 75 46 86 60 II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) ijij) 11 (') The quantitative limit shown covers only the products falling within NIMEXE code 60.04-19, 20, 22, 23, 24, 26,. 39, 41 , 50, 58 , 69, 71 , 79 or 88 . In addition to the quantitative limit shown, a specific quantity of 25 tonnes is established for exports of products falling within NIMEXE codes 60.05-86, 87, 88, 89 . The export licence covering these products should be endorsed 'catecory 4 S . No L 145/38 Official Journal of the European Communities 5. 6. 87 Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third countries Units Quantities 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's or boys-' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girl's woven trousers and slacks, of wool , of cotton or of man ­ made fibres Poland Sri Lanka Thailand Hungary Indonesia India Malaysia Singapore Philippines Brazil Czechoslovakia Romania 1 000 pieces 70 130 99 55 145 135 106 81 154 70 35 70 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) ee) 60.05-22, 23, 24, 25 61.02-78, 82, 85 Women's or girl's blouses, shirts and shirt ­ blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Hungary India Indonesia Philippines Singapore Sri Lanka Thailand Bulgaria Czechoslovakia 1 000 pieces 50 292 HI 116 188 110 76 40 12 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria Indonesia Czechoslovakia Philippines Thailand India Poland Romania 1 000 pieces 97 180 104 297 130 244 30 122 109 305 25 150 9 55.08 62.02 Bill a) 1 55.08-10, 30, 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton Brazil Pakistan Tonnes 259 197 10 60.02 A B 60.02-40, 50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted Philippines Thailand 1 000 pairs 374 598 5 . 6 . 87 Official Journal of the European Communities No L 145/39 Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third countries Units Quantities 12 60.03 B la) b) II a) b) 2 III IV 60.04 B III a) 2 b) 60.06 B II 60.03-11 , 18 , 20, 29, 40, 80 60.04-33, 34 60.06-92 Panty-hose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 Thailand 1 000 pairs 444 13 60.04 B IV a) 2 b) 1 cc) 2 dd) c) 2 d) 1 cc) 2 cc) 60.04-36, 48, 56, 66, 75, 85 Men's or boys' underpants and briefs, knitted or crocheted, of wool, cotton or man-made fibres Philippines 1 000 pieces 488 15 61.02 B la) II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-05, 31 , 32, 33, 35, 36, 37, 39, 40 Women's girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man ­ made textile fibres (other than parkas) (of category 21 ) Hungary India Poland Czechoslovakia Romania Philippines 1 000 pieces 65 130 75 50 75 50 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Poland 1 000 pieces 25 19 61.05 A C 61.05-10, 99 Handkerchiefs, other than knitted or crocheted Czechoslovakia 1 000 pieces 300 20 62.02 B I a) c) 62.02-12, 13, 19 Bed linen, other than knitted or crocheted Brazil India Tonnes 150 345 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool , of cotton or man-made fibres Philippines Thailand Sri Lanka 1 000 pieces 339 288 267 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13 , 15, 19 , 21 , 23, 25, 28 , 32, 34, 36, 38 , 39, 42, 44, 45, 46, 47 Yarn of staple or waste synthetic fibres, not put up for retail sale Malaysia Thailand Tonnes 316 84 No L 145/40 Official Journal of the European Communities 5. 6. 87 Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third countries Units Quantities 24 60.04 B IV a) 1 b) 1 bb) 2 aa) bb) c) 1 d) 1 bb) 2 aa) bb) 60.05 A II b) 4 11) 1 1 60.04-35, 47, 51 , 53, 65, 73 , 81 , 83 60.05-84 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted Poland Thailand 1 000 pieces 20 124 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-46, 47, 48 , 49 61.02-48, 52, 53, 54 Women's or girls' dresses, of wool, of cotton or man-made fibres India Philippines Thailand Poland Romania 1 000 pieces 419 114 151 140 50 27 60.05 A II b) 4) dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Women's or girls' skirts, including divided skirts India 1 000 pieces 353 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits India 1 000 pieces 313 31 61.09 D 61.09-50 Brassieres, woven, knitted or crocheted Philippines Czechoslovakia 1 000 pieces 435 40 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59 , 65, 72, 74, 77 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabric of cotton Brazil India Tonnes 152 132 73 60.05 A II b) 3 60.05-16, 17, 19 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres Czechoslovakia Thailand 1 000 pieces 30 65 117 54.05 54.05-21 , 25, 31 , 35, 38 , 51 , 55, 61 , 68 Woven fabrics of flax or of ramie Czechoslovakia Tonnes 30